Title: To Benjamin Franklin from Thomas Pownall, 6 October 1783
From: Pownall, Thomas
To: Franklin, Benjamin


          
            My Old Friend—
            Richmond Surrey Octr 6—83—
          
          Permitt me thus to address you—for, however I may have been rejected by the Govt of my own Country, I am vain enough to think it will be no dishonor to You—to be known, that We were unchangeable friends for more than twenty Years.—
          Our Govt Officers are buisy this day at London Proclaiming Peace— I wish, (I hope that it is not a wish in Vain) That events of warr & the uncorresponding issue of peace may at length teach the civilized part of the World that Warr is a bad way of adjusting claims and rights & that Treaties must settle them at last. I will hope at least that the Rights of the two Branches of the English Nation, now two seperate Dominions & Governments, are settled in a permanent Peace— Our holy book says, blessed are the peace makers but referrs them for their reward to heaven— You must feel the Reward in the heaven, you are in possession of, Your own Mind.
          In your last letter to me dated Passey March 23—83— You was so kind to say—that “You would carefully forward my

Letters to Mr Bowdoin & Dr Cooper enclosing my power of Attorney to them.” I have not as yet received any Answer— I am anxious to know whether arrived or whether the conveyance by which You sent them has miscarried— I shall be much obliged to You if You can inform me, because if they have I will send Duplicates.—
          From the Moment I receiv’d your letter I made every inquiry in my power after Mr Williams of Boston both in West end of the town as well as in the City—but cou’d not obtain any information of him—
          I took the Liberty to send to You & beg your acceptance of a Copy of my Memorial to the Sovereigns of America. I hope you receiv’d it— I took a like liberty in sending a Copy to each of Your Colleagues begging also their acceptance—
          I have the honor to be Sir Yr Excellency, most Obedt & most humble Servt
          
            T Pownall
            His Excellency Benj Franklin Esqr &c &c &c—
          
         
          Addressed: A Son Excellency / Benjn: Franklin &c &c / Minister Plenipotentiar Des / Etats Unies Americaines &c / a Passy / via / Paris—
        